MR. JUSTICE SHEA,
commenting on the dissent:
Since writing this opinion a dissent has been prepared and filed.
I strongly support the right and the need for dissenting opinions, but it seems to be that it should be responsive to the facts and law of the case.
This case does not concern itself in any form with the suppression of testimony before a grand jury, and therefore, the Wong case and the Washington case cited, quoted and discussed in the dissent are simply not applicable. And, neither does the invocation of the Fifth Amendment, as in the Washington case, have anything to do with the facts of law of this case, except perhaps as a procedural and historical aside.
It should be noted that the dissenter wrote the original majority opinion in this case dismissing 16 of the 18 counts, but ordering a trial on counts 9 and 10. In the original opinion, the facts were not applied to the law of perjury, and that is the reason for the original mistake on counts 9 and 10. Specifically, the test of materiality was never applied to the facts of count 9. And, neither in count 9 was the requirement of corroboration applied to the facts, i. e., the corroborating evidence must be admissible evidence and not hearsay as in this case, and the corroborating evidence must be independent of the direct evidence. In count 10 the direct evidence requirement for proof of perjury was not applied to the facts of count 10.
The true test of the validity of this dissent, can, I believe, be summarized as follows: If the dissent would reverse the district court, then on what counts and for what legal reasons? On these matters the dissent is silent.